Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 13 and 16, applicant argues that Jaradi et al. fail to disclose angularly displacing, using the actuator, the seat bottom in response to the actuator receiving the activation signal from the controller.
However, Jaradi et al. shows in figure 3A-3C the angular displacement of seat bottom while the seat back is reclined. See figure follow

    PNG
    media_image1.png
    573
    348
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    455
    489
    media_image2.png
    Greyscale

In the figure above, Jaradi et al. clearly show the seat bottom is angularly displaced using the actuator. 
Regarding claims 2, 4, 6, 14, 17, 18, applicant argues that none of the references disclose wherein the actuator angularly displaces the front end of the seat bottom upward from the floor pan and toward the seatback in response to the actuator receiving the activation signal.
However, Jaradi et al. disclose the actuator angularly displaces the front end of the seat bottom upward from the floor pan and toward the seatback in response to the actuator receiving the activation signal, see figure above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaradi et al. (US 10232740).
Regarding claim 1, Jaradi et al. disclose a vehicle seat for a motor vehicle, the vehicle seat 10 comprising: a seat bottom 16 having a front end and a rear end; a seatback 18, the rear end of the seat bottom positioned adjacent to the seatback and the seatback and the seat bottom being displaceable relative to one another along at least one of an angular direction (see figure 3  for angular changes) and a linear direction (on track); and a seat positioning system comprising: an actuator 48 for displacing the seat bottom relative the seatback; a position sensor 54 for generating a seat position signal indicative of a position of one of the seat bottom and the seatback relative to the other of the seat bottom and the seatback; and a controller 56 electrically coupled to the position sensor and the actuator, with the controller 32 configured to: compare (col. 6, lines 1-14, figure 4, 68) the position to a position threshold in response to the controller receiving the seat position signal from the position sensor; and generate an activation signal (col. 6, lines 40-55 discloses the controller controls the angle automatically) in response to the controller determining that the position is above the position threshold; wherein the actuator angularly displaces the seat bottom in response to the actuator receiving the activation signal from the controller.
Regarding claim 13, Jaradi et al. disclose a motor vehicle comprising: a propulsion system (engine of the car) disposable in an active state for propelling the motor vehicle and generating a running signal (by speed sensor) in response to the motor vehicle being disposed in the active state; and a vehicle seat 10 comprising: a seat bottom 16 having a front end and rear end; a seatback 18, with the rear end of the seat bottom positioned adjacent to the seatback, and the seatback and the seat bottom being displaceable relative to one another; and a seat positioning system comprising: an actuator 48 coupled to the seat bottom for displacing the seat bottom toward the seatback; a position sensor 54 for generating a seat position signal indicative of a position of one of the seat bottom and the seatback relative to the other of the seat bottom and the seatback; and a controller 56 electrically coupled to the position sensor and the actuator, with the controller configured to: compare the position to a position threshold in response to the controller receiving the seat position signal from the sensor; and generate an activation signal in response to the controller determining that the position is above the position threshold and the controller receiving the running signal from the propulsion system; wherein the actuator angularly displaces the seat bottom, in response to the actuator receiving the activation signal from the controller.
Regarding claim 16, Jaradi et al. disclose a method for operating a vehicle seat for a motor vehicle, with the vehicle seat 10 having a seatback 18 and a seat bottom 16 displaceable relative to one another, and the vehicle seat further including an actuator 48, a sensor 54, and a controller 56 electrically coupled to the actuator and the sensor, the method comprising: displacing at least one of the seat bottom and the seatback along at least one of an angular direction and a linear direction (figure 1-3); generating, using the position sensor 54, a seat position signal indicative of a position of one of the seat bottom and the seatback relative to the other of the seat bottom and the seatback; comparing (68), using the controller, the position to a position threshold in response to the controller receiving the seat position signal from the position sensor; generating, using the controller, an activation signal (col 6, lines 40-55) in response to determining that the position is above the position threshold; and angularly displacing, using the actuator, the seat bottom in response to the actuator receiving the activation signal from the controller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 12, 14, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaradi et al. in view of Hibner et al. (US 2006/0167604).
Regarding claim 2, Hibner et al. discloses a seat belt associated with the vehicle seat, with the seat belt (0019) including a webbing, a tongue carried by the webbing, and a buckle releasably fastened to the tongue (webbing, tongue and buckle are well known in the vehicle seat); wherein the seat positioning system further includes a seat belt sensor 32 (para 0019) for generating a fastened signal in response to the seat belt sensor detecting that the buckle and tongue are engaged to one another; wherein the controller 20 is electrically coupled to the seat belt sensor, and the controller is configured to generate the activation signal (para 0022 discloses controller controls actuatable devices based on the signal from sensors) in further response to the controller receiving the fastened signal from the seat belt sensor, the actuator angularly displaces the front end of the seat bottom upward from the floor pan and toward the seatback in response to the actuator receiving the activation signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hibner et al. and use a seatbelt sensor with the invention of Jaradi et al. for the purpose of preventing any injuries. 
Regarding claim 3, Jaradi et al. as modified with Hibner et al. fail to disclose the seat belt sensor is configured to generate an unfastened signal in response to the seat belt sensor detecting that the buckle and the tongue are disengaged from one another, wherein the controller is configured to not generate the activation signal in response to the controller receiving the unfastened signal from the seat belt sensor. However, Hibner et al. disclose the seatbelt sensor will send a output signal based on the latched condition of the seatbelth.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to send a signal when unlatched or latched in order to achieve maximum efficiency, since it has been held to be within the general skill of a worker in the art to select a ornamental design on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Hibner et al. disclose the seat positioning system further includes a weight sensor 14 coupled to one of the seat bottom and the seatback, with the weight sensor generating a load signal indicative of a load on the vehicle seat; wherein the controller 20 is electrically coupled to the weight sensor and configured to: compare the load to a load threshold in response to the controller receiving the load signal from the weight sensor (para 0022 discloses controller controls actuatable devices based on the signal from sensors); and generate the activation signal in further response to the controller determining that the load is above the load threshold, the actuator angularly displaces the front end of the seat bottom upward from the floor pan and toward the seatback in response to the actuator receiving the activation signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hibner et al. and use a weight sensor with the invention of Jaradi et al. for the purpose of preventing any injuries. 
Regarding claim 5, Jaradi et al. as modified with Hibner et al. disclose the controller 20 (Hibner) is configured to not generate the activation signal (para 0017) in response to the controller determining that the load is below the load threshold.
Regarding claim 6, Hibner et al. disclose the seat positioning system further includes a door condition sensor 34 for generating a door closed signal in response to an associated vehicle door being disposed in a closed position; wherein the controller is electrically coupled to the door condition sensor and configured to generate (para 0022 discloses controller controls actuatable devices based on the signal from sensors) the activation signal in further response to the controller receiving the door closed signal from the door condition sensor, the actuator angularly displaces the front end of the seat bottom upward from the floor pan and toward the seatback in response to the actuator receiving the activation signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hibner et al. and use a door sensor with the invention of Jaradi et al. for the purpose of preventing any injuries. 
Regarding claim 7, Hibner et al. disclose the door condition sensor 34 is configured to generate a door ajar signal in response to the associated vehicle door being disposed in an opened position; wherein the controller is configured to not generate the activation signal in response to the controller receiving the door ajar signal from the door condition sensor (figure 4 discloses the system will not activate until it has been adjusted to threshold point).
Regarding claim 8, Jaradi et al. disclose the seat bottom 16, 24 has front and rear ends with the rear end positioned adjacent to the seatback, and the seat bottom being angularly displaceable (figure 3 shows the seat bottom tilts as well the seatback) about the rear end, wherein the actuator angularly displaces the front end of the seat bottom toward the seatback in response to the actuator receiving the activation signal from the controller.
Regarding claim 9, Jaradi et al. disclose a four-bar linkage (see figure below) assembly having front and rear joints, and the seat bottom has front and rear ends coupled to an associated one of the front and rear joints, the seat bottom 16 is angularly spaced relative to a horizontal plane in response to the actuator angularly displacing the front end of the seat bottom toward the seatback (figure 3).

    PNG
    media_image3.png
    486
    670
    media_image3.png
    Greyscale

Regarding claim 12, Jaradi et al. disclose the actuator 48 linearly displaces the seat bottom toward the seatback in response to the actuator receiving the activation signal from the controller.
Regarding claim 14, the claim is rejected as set forth in claim 2 above.
Regarding claim 15, Jaradi et al. disclose the propulsion system is configured to generate an inactive signal indicative of the motor vehicle being at least one of parked and turned off (col. 7, lines 3-15), and the controller is configured to not generate the activation signal in response to the controller receiving the inactive signal from the propulsion system.
Regarding claim 17, Hibner et al. disclose generating, using a seat belt sensor 32, a fastened signal in response to the seat belt sensor detecting that a buckle and a tongue for the vehicle seat are engaged to one another; generating, using the controller, the activation signal in further response to the controller receiving the fastened signal from the seat belt sensor, angularly displacing, using the actuator, a front end of the seat bottom upward from a floor pan and toward the seatback in response to the actuator receiving the activation signal. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hibner et al. and use a seatbelt sensor with the invention of Jaradi et al. for the purpose of preventing any injuries. 
Regarding claim 18, Hibner et al. disclose using a weight sensor 14, a load signal indicative of a load on the vehicle seat; comparing, using the controller, the load to a load threshold in response to the controller receiving the load signal from the weight sensor; and generating, using the controller, the activation signal in further response to the controller determining that the load is above the load threshold, angularly displacing, using the actuator, a front end of the seat bottom upward from a floor pan and toward the seatback in response to the actuator receiving the activation signal. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hibner et al. and use a weight sensor with the invention of Jaradi et al. for the purpose of preventing any injuries. 
Regarding claim 19, Hibner et al. disclose using a door condition sensor 34, a door closed signal in response to an associated vehicle door being disposed in a closed position; and generating, using the controller, the activation signal in response to the controller receiving the door closed signal from the door condition sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hibner et al. and use a door sensor with the invention of Jaradi et al. for the purpose of preventing any injuries. 
Regarding claim 20, the claim is rejected as set forth in claims 18-20 above in combination.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaradi et al. in view of Hibner et al. (US 2006/0167604) and Mankame et al. (8,998,320).
Regarding claim 10, Mankame et al. disclose a thigh support member 18 having forward and aft ends with the aft end connected to the forward end of the seat bottom, with the thigh support member being angularly displaceable about the aft end; and wherein the seat positioning system further includes a motor 20 for angularly displacing the forward end of the thigh support member toward the seat bottom in response to the motor receiving the activation signal from the controller (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mankame et al. and use a thigh extension with the invention of Jaradi et al. for the purpose of providing additional comfort with low cost. 
Regarding claim 10, Manakame et al. disclose the thigh support member 18 is angularly spaced relative to a horizontal plane in response to the motor 20 angularly displacing the forward end of the thigh support member toward the seat bottom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mankame et al. and use a thigh extension with the invention of Jaradi et al. for the purpose of providing additional comfort with low cost. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636